 
 
I 
108th CONGRESS
2d Session
H. R. 3772 
IN THE HOUSE OF REPRESENTATIVES 
 
February 4, 2004 
Mr. Goode introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To include Nelson County and Franklin County, Virginia, in the Appalachian region for purposes of the programs of the Appalachian Regional Commission. 
 
 
1.Inclusion of Nelson County and Franklin County, Virginia, in the Appalachian regionSection 14102(a)(1)(L) of title 40, United States Code, is amended—
(1)by inserting Franklin, after Floyd,; and
(2)by inserting Nelson, after Montgomery,.  
 
